Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/3/19 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Objections
Claim 41 is objected to because of the following informalities:  Appears as it should, and is being interpreted as depending from claim 36.  Appropriate correction is required.
Claims 42 and 43 are objected to because of the following informalities:  the use of the word “and” between inner polymeric layer and multi-lumen layer is confusing because it makes it seem as two different elements, however, as written in claim 36 this is not the case. The multi-lumen layer is the inner polymeric layer.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 36-38, 40-41, 43-44 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Neidert et al. (US 8,262,672) (“Neidert”).
Neidert discloses: A catheter assembly comprising: an inner polymeric layer 120 of a first polymeric material and a multi-lumen layer (C3L4-6) of a second polymeric 110 material different from the first polymeric material (see claim 3), wherein the inner polymeric layer defines a main lumen 102 and the multi-lumen layer defines two or more side lumens 11/202 spaced about the main lumen, and wherein a size of the two or more side lumens is less than a size of the main lumen (Fig. 1A,2A); forming an outer polymeric layer about the co-extruded inner polymeric layer and multi-lumen layer (product-by-process claim, determination of patentability is based on the product itself, MPEP 2113); and inserting at least one elongate member 28 through each of the two or more side lumens (Fig. 2A).

(Note: MPEP 2173.05(p) A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper.Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process.)

Claim 37: the two or more side lumens are spaced symmetrically about the main lumen (e.g. Fig. 1A).
Claim 38: the multi-lumen layer defines between two and sixteen side lumens. (Fig. 1A)
Claim 40: the size of the two or more side lumens is between 1/5 and 1/16 the size of the main lumen (e.g. Fig. 1A).
Claim 41: the first polymeric material (inner, 120) comprises polytetrafluoroethylene. (see Table 1)
Claim 43: the inner and outer layers are bonded together (C3L30-34)
Claim 44: the at least one elongate member comprises at least one of a pull wire and an electrical wire. (C5L34-44)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neidert.
Neidert discloses the invention as substantially claimed but does not directly disclose the multi-lumen layer defining between six and sixteen side lumens; as shown in Neidert there are 4 side lumens (e.g. Fig. 1A).  However, it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neidert in view of Kampa et al. (US 7,641,757) (“Kampa”).
Neidert discloses the invention as substantially claimed but does not directly disclose a braided layer between the outer polymeric layer on one side and the co-extruded inner polymeric layer and multi-lumen layer on another side.  Kampa, in the analogous art, teaches a braided layer 55 (Fig. 21) between the inner and outer layers.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have added a braided layer to the device as taught by Neidert for reinforcement (C14L40-51).
11.	Claims 45-47, 49-52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neidert in view of Kampa.
	The elements of claims 45, 46, 47, 49, 50, 51 are similarly rejected as by Neidert, above in Claims 36, 37, 38, 40, 41, 44 respectively.  However, an additional element in claim 45, an outer polymeric layer, is further taught by Kampa 60.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have added an outer polymeric  to the device as taught by Neidert for a smooth or lubricious surface to increase ease of use and safety.
	The elements of claim 51 is similarly rejected as by Kampa, above in claim 42.  
12.	Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neidert in view of Kampa.
Neidert discloses the invention as substantially claimed but does not directly disclose the multi-lumen layer defining between six and sixteen side lumens; as shown in Neidert there are 4 side lumens (e.g. Fig. 1A).  However, it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783